Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed on **.  Currently, claims ** have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2017/0012031) by Lim in view of (US-4758745) by Elgamal et al (“Elgamal”) and in view of (US-4802132) by Ohsawa and further in view of (US-2017/0141088) by Zhai et al (“Zhai”).
Examiner’s Note: Examiner feels obliged to discuss the state of prior art, prior to examination of the Application on the merits.  The fundamental issue has to do with this: the meat of Applicant’s invention, when it is broadly claimed, is notoriously well-known subject matter.  Please see FIGs. 2A-C of Applicant’s disclosure and in particular various input/output buffers (LB1_1/LB2_1) and pads (111/112/113).  Examiner has performed a very narrow search 
Here is an example reference: US-4758745, FIG. 1B and col. 5, lines 1-5; see especially features 16a-d (i/o pads) and features 17 (i/o buffers); please note that the cited text specifically says that those buffers are bidirectional; also see that the arrow between pads and buffers goes both ways.  Also see US-5317698, face of patent and col. 3, lines 10-20.  Please note that the lines cited between two references disclose virtually identical and the assignee is the same.  What this reference adds is that the buffers 14-1/14-12 are shown with their basic internals.  Compare the internals and their connections to what Applicant discloses in FIGs. 2A-C.  At least as claimed, the disclosure reads straight on the claims.
Please note that the age of the references above (1988 and 1994).  Semiconductor industry has new generation of manufacturing process roughly every 12-24 months, depending on when it was.  In other words, those 2 references are beyond ancient by the semiconductor industry terms.  Conclusion: the meat of Applicant’s invention, as broadly claimed, is beyond obvious and basically an undergraduate student of electrical engineering level material.  It is not even “skilled in the art”.  It is a “learner in the art” material.
In his latest amendment, Applicant has added an idea of direct connection between pads with a buffer (claim 1; Ohsawa reference shows an example of such a connection); and an idea of each buffer having a pair of wirings (claims 18 & 20; both Ohsawa and Elgamal shows such an idea).  Again, the new reference is ancient [Wingdings font/0xE0] 1989.

Regarding claim 1, Lim discloses in FIGs. 2-7 and related text, e.g., a semiconductor package (FIG. 7), comprising: 
a first layer (shown in FIG. 2; other layers built on top of it; 100 seems to be a good indicator for it) comprising a first semiconductor chip (110/112; 4 chips shown) and a first through via (various 126 vias are shown; it is a through via, since it goes through the layers around, such as 148); 
a first redistribution layer (various 118 objects) disposed on a surface of the first layer, and comprising a first-first wiring and a second-first wiring (these are arbitrarily defined; there are a ton of 118 objects as described, for example, in par. 21; hence, pick any of them and define them as above); and 
a second layer (shown in FIG. 3; 134 seems to be a good indicator for it) comprising a second semiconductor chip (various 136 chips; 4 are shown), and stacked on the first layer,
and wherein the first through via (126; also, see the one shown in FIG. 7, specifically; say, the one on the right bottom) is electrically connected to the first-first wiring (126 and 118 are connected; see end of par. 24) and an external connection terminal (162; also connected to its 118, and through it to 126), the first through via being provided between the first-first wiring (above the 126) and the external connection terminal (below the 126).

Lim is silent regarding the internals of the chips, such as “wherein the first semiconductor chip comprises a first-first buffer, and the first-first buffer is electrically connected between the first-first wiring and the second-first wiring” and that “an external connection terminal which is an input/output terminal” and “wherein the first semiconductor chip comprises a first-first pad and a second-first pad, wherein the first-first buffer is directly connected between the first-first pad and the second-first pad, and wherein the first-first wiring is connected to the first-first pad, and the second-first wiring is connected to the second-first pad”.

Lim also does not show that “the first through via being provided directly between the first-first wiring and the external connection terminal (Lim shows indirect connection between the 2 elements).

Zhai discloses in FIG. 11 and related text, e.g., the first through via (120) being provided directly between the first-first wiring (bottom connection of 120) and the external connection terminal (298; please note: that Zhai teaches both direct connection (as explained above) and indirect connection (bottom of FIG. 11; 170 is indirectly connected to 198, through 132; hence, Zhai shows obviousness of using both of connection types; thus showing that skilled artisan can use both interchangeably).

Elgamal discloses in FIG. 1B and related text, e.g., wherein the semiconductor chip contains a multitude of input-output bidirectional buffers (17; several are shown and multitude is implied in the disclosure; see col. 5, lines 1-5 for example), all connected electrically to multitude of pads (D0-D6 shown and multitude is implied in the disclosure; everything is connected electrically to everything else, since it is a single electrical circuit on the chip).
Ohsawa discloses in FIG. 2 and related text, e.g., an example of “wherein the first semiconductor chip comprises a first-first pad (176) and a second-first pad (177), wherein the first-first buffer (175/178; one is input buffer and the other is output buffer; the “logic” between the two buffers is a buffer [Wingdings font/0xE0] the input simply becomes output from 177 to 176 (see is directly connected between the first-first pad and the second-first pad (see connection; there is a direct path from 177 to 178 to 175 t 176; thus meeting limitations), and wherein the first-first wiring is connected to the first-first pad, and the second-first wiring is connected to the second-first pad” (in a combined device; electrically; everything is connected to everything else; thus meeting limitations).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Lim with “wherein the semiconductor chip contains a multitude of input-output bidirectional buffers, all connected electrically to multitude of pads” as taught by Elgamal, with “an external connection terminal which is an input/output terminal” and with “the first through via being provided directly between the first-first wiring and the external connection terminal” as taught by Zhai, and with ““wherein the first semiconductor chip comprises a first-first pad and a second-first pad, wherein the first-first buffer is directly connected between the first-first pad and the second-first pad” as taught by Ohsawa, in order to obtain notoriously well-known and well-understood benefits of I/O pads and their related buffers, such as ease of design options due to signals being useable to go both ways – in and out; please note that the reference is from 1988 and 1989, respectively, and such benefits are definitely well-known and well-understood by now since the disclosure is from at least 15 semiconductor generations ago; undergraduate level electrical engineering knowledge, as was discussed above, in order to pass through input/output signals (input-output buffers are shown by Elgamal and by Ohsawa; connections are shown by Lim; the “external connection terminals” are bumps/balls according to Lim (par. 39), and therefore have to pass input/output data through as evidenced by US-2006/0076679, by Batchelor et al, par. 50; the par. 50 makes clear that bumps can pass both unidirectional signals and “bi-directional currents”; hence, evidence of such ability is provided by Batchelor), also since applying a known technique (technique of Zhai; shows both direct and indirect connections as was explained above) to a known device ready for improvement (device of Lim; it shows only one type of connections) to yield predictable results (results are predictable since Zhai shows that both connection types work; even in the very same overall device) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). , respectively.
When these specific teachings of Elgamal, Batchelor and Zhai are applied to device of Lim it will result in “wherein the first semiconductor chip comprises a first-first buffer, and the first-first buffer is electrically connected between the first-first wiring and the second-first wiring” and in “wherein the first-first wiring is connected to the first-first pad, and the second-first wiring is connected to the second-first pad” since Lim teaches the chip and its outside pads 120 and Elgamal and Ohsawa teaches insides of a chip, including its outside pads D0-D6, etc.; therefore, “first-first buffer” is any of objects 17 and the outside wiring was already discussed above.

Regarding claim 2, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., wherein the first semiconductor chip comprises a first-first pad (any of 120 of Lim or D0-D6, etc. of Elgamal), a second-first pad, and a third-first pad (as discussed already), 
wherein the first-first buffer is electrically connected between the first-first pad and the second-first pad (as discussed already; everything is electrically connected to everything else),

Regarding claim 3, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., wherein the first redistribution layer is disposed between the first layer and the second layer (in other words, Applicant wants an “upside-down version” of what is shown in FIG. 7; please note that any orientation in space is arbitrary; therefore, consider the device in FIG. 7 upside down; the resultant bottom layer is the first layer, RDL on top of it is 1st RDL, etc.; thus meeting limitations).
Regarding claim 4, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., further comprising a second redistribution layer (please consider FIG. 7; 8 layers are shown; more than enough for second, third, etc.) disposed on the second layer and comprising a first-second wiring and a second-second wiring (as discussed above; 8 layers; any amount of wirings are present), and wherein the second layer further comprises a second through via (each layer has vias; see FIG. 7; there are 8 layers of vias also), and wherein the second through via is electrically connected to the second-first wiring of the first redistribution layer and the second-second wiring of the second redistribution layer (as discussed already; everything is electrically connected to everything else).
Regarding claim 5, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., wherein the first semiconductor chip further comprises a second-first buffer, and wherein the second-first buffer is electrically connected between the second-first wiring and the first-first wiring (this was all discussed above in rejection of claim 1 
Regarding claim 6, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., wherein the first redistribution layer further comprises a third-first wiring, wherein the first semiconductor chip further comprises a third-first buffer, and wherein the third-first buffer is electrically connected between the second-first wiring and the third-first wiring (all as discussed above; 8 layers are shown; all have buffers; all are electrically connected).
Regarding claim 7, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., wherein the first layer further comprises a first panel (first of all, the term “panel” is extremely broad; “panel” merely means a flat/thin rectangle of something; each layer is a “panel” by default) formed with a first receiving portion for receiving the first semiconductor chip (the place where chip sits, is by definition “receiving portion” for it; hence, meets limitations by definition), and wherein the first through via is a through panel via (TPV) through the first panel (again, by definition; TPV goes through the layer panel).
Regarding claim 14, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., wherein the first through via and the second through via are located at different positions on a plane not to overlap each other (see FIG. 7; plenty of non-overlapping vias are shown, since each layer has multiple vias; please note that shown vias are only small sample of total vias, since only 1 vertical cut of overall package is shown).
Regarding claim 15, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., wherein the first-first buffer is a bidirectional buffer (as discussed above in Examiner’s Note and claim 1).
Regarding claim 16, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., wherein the first semiconductor chip of the first layer and the second semiconductor chip of the second layer are substantially the same (see FIG. 7; lots of those layers are repeating layers; pick one as first layer and another as your second layer, while still meeting claim 1 limitations; therefore, limitations are met).
Regarding claim 17, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., wherein the first layer further comprises a first panel having a first receiving portion to receive the first semiconductor chip, and wherein the first through via is a through panel via (TPV) or a through silicon via (TSV) penetrating the first panel (see rejection of claim 7; same reasoning applies).
Regarding claim 18, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., a semiconductor package comprising a plurality of layers (see rejection of claim 1 and FIG. 7), wherein two or more of the plurality of layers comprise respective semiconductor chips (see rejection above and FIG. 7), insulated from one another (the chips are not electrically shorted to each other; otherwise the package would not function; hence “insulated” by default), and redistribution layers respectively disposed on the semiconductor chips (as discussed above and shown in FIG. 7), 
wherein each semiconductor chip comprises two or more pads connected to one another by a plurality of wirings included in a corresponding redistribution layer (see discussion above; all features were discussed in Examiner’s Note and rejection of claim 1), one of the pads being an input/output pad of a corresponding semiconductor chip (discussed above and shown in Elgamal’s FIG. 1B), 

wherein the first layer comprises a first through via penetrating the first layer, the first through via being electrically connected to a first-first wiring layer and the external input/output terminal and provided between the first-first wiring and the external input/output terminal (see rejection of claim 1; as explained there, and as evidenced by new reference of Batchelor), 
and wherein the first redistribution layer further comprises a second-first wiring, connected to the input/output pad of a first semiconductor chip included in the first layer (discussed above and shown in FIG. 7), and at least one buffer connecting the first-first wiring and the second-first wiring by being disposed directly therebetween (discussed above, and everything is electrically connected to everything else; as far as, “directly” specifically, an example of buffer directly between two wirings see Ohsawa; this is a known configuration; Ohsawa shows an example of buffer (175/178) between two wirings leading to 176 and 177 respectively; this is inside the chip; duplicating it outside the chip, on redistribution layer is obvious given such ancient teachings [Wingdings font/0xE0] if it can buffer signals inside the chip, in can serve the same function and the same purpose outside of it; thus such limitations are at least obvious in light of Ohsawa’s explicit teachings).
Regarding claim 19, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., wherein a second layer among the two or more layers comprises a second through via penetrating the second layer to connect one of the first-first wiring and the second-first wiring in the first redistribution layer to a second-second wiring included in a second redistribution layer (discussed above and shown in FIG. 7; everything is 
Regarding claim 20, the combined device of Lim, Elgamal, Ohsawa and Zhai disclose in cited figures and related text, e.g., a semiconductor package comprising a plurality of layers which are vertically stacked (discussed above and shown in FIG. 7), 
wherein two or more of the plurality of layers comprise respective semiconductor chips (discussed above and shown in FIG. 7), insulated from one another (discussed above and shown in FIG. 7), and redistribution layers respectively disposed on the semiconductor chips (discussed above and shown in FIG. 7), 
wherein each of the respective layers comprises a plurality of wirings and a same number of buffers connecting the plurality of wirings (each buffer necessarily requires its own wiring; at least at its input/output; otherwise it would be unconnected; hence, met by default, in order for device to be functional), the buffers respectively being directly disposed between two of plurality of wirings included in a layer among the plurality of layers (see rejection of claim 18 above; having a buffer with its pair of wirings is very much normal; this is what it needs to function; also, the idea of putting such connection on redistribution layer is at the very least obvious in light of Ohsawa’s explicit teachings (see claim 18)), 

wherein a first-first wiring included in a first redistribution layer disposed on a first layer, among the two or more layers, is configured to be connected to an external input/output terminal, and wherein the first layer comprises a first through via penetrating the first layer, the first through via being electrically connected to a first-first wiring layer and the external input/output terminal and provided between the first-first wiring layer and the external input/output terminal (see rejection of claim 1; as explained there, and as evidenced by new reference of Batchelor).

Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/05/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894